Name: Commission Regulation (EEC) No 2332/87 of 29 July 1987 fixing, for 1987/88 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/59 COMMISSION REGULATION (EEC) No 2332/87 of 29 July 1987 fixing, for 1987/88 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1907/87 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duis ­ burg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; whereas the components used for adjusting the threshold price for milled rice were fixed by Commission Regula ­ tion No 467/67/EEC (4), as last amended by Regulation (EEC) No 2249/85 0 ; Whereas, under Article 15 ( 1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be set between a lower limit of 130 % and an upper limit of 140 % of the threshold price for maize applicable during the first month of the marketing year ; Whereas, in order that imports of broken rice do not act as a brake on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 140 % of the threshold price for maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION Whereas, pursuant to Article 14 (3) of the said Regulation, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtaining by an amount for the protection of the industry ; Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1 263/78 (3) ; Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed in ECU per tonne at : Month Threshold price Husked rice Round grain milled rice Long grain milled rice September 1987 542,64 721,99 793,28 October 1987 546,57 727,06 798,98 November 1987 550,50 732,13 804,68 December 1987 554,43 737,20 8.10,38 January 1988 558,36 742,27 816,08 February 1988 562,29 747,34 821,78 March 1988 566,22 752,41 827,48 April 1988 570,15 757,48 833,18 May 1988 574,08 762,55 838,88 June 1988 578,01 767,62 844,58 July 1988 581,94 772,69 850,28 August 1988 581,94 772,69 850,28 (') OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 182, 3 . 7 . 1987, p. 51 . 3 OJ No L 156, 14. 6 . 1978 , p. 14. 0 OJ No 204, 24. 8 . 1967, p. 1 . 0 OJ No L 210, 7 . 8 . 1985, p. 13 . No L 210/60 Official Journal of the European Communities 1 . 8 . 87 Article 2 The threshold price for broken rice is hereby fixed at 320,73 ECU per tonne. Article 3 This Regulation shall enter into force on 1 September 1987. ' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1987. For the Commission Frans ANDRIESSEN Vice-President